NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         Nos. 13-50234
                                                        13-50399
                   Plaintiff-Appellee,
                                                   D.C. No. 2:09-cr-00993-RT-1
   v.

 CRISTINE DANIEL, AKA Christine Chika              MEMORANDUM*
 Chesman, AKA Chika Chima, AKA Chika
 Christine Chima, AKA Christina Ononando
 Chima, AKA Christine O Chima, AKA
 Chika Christine Daniel, AKA Christine O.
 Daniel,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                      Robert J. Timlin, District Judge, Presiding

                       Argued and Submitted January 13, 2017
                                Pasadena, California

Before: TROTT, McKEOWN, and WATFORD, Circuit Judges.

        Christine Daniel appeals her criminal jury trial conviction for eleven counts

of mail fraud, wire fraud, tax evasion, and witness tampering, as well as a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
forfeiture money judgment of $1,243,359.79. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion by denying Daniel’s motion to

discharge her counsel Banjo and Banjo’s motion to be relieved. United States v.

Rivera-Corona, 618 F.3d 976, 978 (9th Cir. 2010). A defendant’s right to choose

her counsel may be outweighed by “purposes inherent in the fair, efficient and

orderly administration of justice.” Id. at 979 (quoting United States v. Ensign, 491
F.3d 1109, 1115 (9th Cir. 2007)). Only where “the court is required to balance the

defendant’s reason for requesting substitution against the scheduling demands of

the court” does “[c]onflict between the defendant and his attorney enter[] the

analysis.” Id. at 980 (citations omitted).

      The district court conducted multiple hearings on the counsel issue, during

which it considered all the elements of the requisite inquiry. Accordingly, any

error committed by the district court in not explicitly citing Rivera-Corona was

harmless. Fed. R. Crim. P. 52(a). The district court found that any further delay

occasioned by granting Daniel’s motion would greatly inconvenience the court, the

prosecution, and the witnesses. See United States v. Robinson, 967 F.2d 287, 291

(9th Cir. 1992), recognized as overruled on other grounds in Escobar-Cuellar v.

                                             2
Lynch, 650 F. App’x 446, 447 (9th Cir. 2016). The district court also explained its

bases for finding that there was not an irreconcilable conflict between Daniel and

Banjo, including that Banjo continued to practice law and was in trial in other

cases during this period. We give substantial deference to these factual findings,

which were not “without support in inferences that may be drawn from facts in the

record.” See United States v. Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en

banc).

         The district court did not abuse its discretion in denying a continuance so

that Daniel could find another attorney. See United States v. Thompson, 587 F.3d
1165, 1171 (9th Cir. 2009). A “continuance may be denied even when that denial

results in the defendant’s being unrepresented at trial,” and “a court may force a

defendant to proceed pro se if his conduct is dilatory and hinders the efficient

administration of justice.” Id. at 1174 (internal quotation marks and citations

omitted). For the same reasons that the district court did not abuse its discretion in

denying the motions to remove counsel, it did not abuse its discretion in denying a

continuance. Further, Daniel advised the court that four attorneys had declined to

step in as substitute counsel.

         Daniel’s Faretta waiver was not involuntary just because the district court

                                            3
denied the motions to remove counsel. See United States v. Brown, 785 F.3d 1337,

1345 (9th Cir. 2015). We have held that a Faretta request can be conditional, yet

unequivocal, where a defendant requests self-representation when the court refuses

to order substitute counsel. See United States v. Hernandez, 203 F.3d 614, 621

(9th Cir. 2000), overruled on other grounds by Indiana v. Edwards, 554 U.S. 164

(2008).

      We decline to review on direct appeal Daniel’s claim that Banjo rendered

ineffective assistance of counsel prior to his removal. “As a general rule, we do

not review ineffective assistance of counsel claims on direct appeal” because such

“claims usually cannot be advanced without the development of facts outside the

original record.” United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009)

(internal quotation marks and citation omitted). Daniel has not shown that she

meets any exception to this general rule. Id. (internal quotation marks and citation

omitted).

      The district court did not abuse its discretion in its evidentiary rulings.

United States v. Lloyd, 807 F.3d 1128, 1151 (9th Cir. 2015). Testimony that

patients experienced pain under Daniel’s treatment and that Daniel told some

patients that pain medication interfered with her treatments was relevant to

                                           4
Daniel’s defense at trial. Id. at 1152. Admitting the 15 minute video of Daniel’s

TBN appearance, rather than the full program, was appropriate given that her

portion of the video demonstrated the religious context of the presentation of her

treatment option. See United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014).

The exhibit of Daniel’s clinic website was not hearsay, because it was not offered

for the truth of the matter asserted. United States v. Kirk, 844 F.2d 660, 663 (9th

Cir. 1988). Even if the district court erred in any of these evidentiary rulings, the

error was harmless because the evidence of Daniel’s guilt was extensive. See

Lloyd, 807 F.3d at 1157 n.9.

      The district court did not err by declining to dismiss Juror 11. The district

court conducted a hearing regarding juror bias, at which Juror 11 conceded that her

actions had been improper and averred that she could put aside her feelings against

Banjo and decide the case fairly. The district court’s crediting of this testimony

was not clear error. United States v. Hayat, 710 F.3d 875, 885–89 (9th Cir. 2013).

      There was sufficient evidence under Fed. R. Crim. P. 29(a) to support

Daniel’s conviction under count 11 for tampering with witness Rene Ramos.

Ramos testified that prior to his grand jury testimony, Daniel instructed him to

label his treatment payments as “donations” on his checks to Daniel’s clinic.

                                           5
“[N]on-coercive attempts to persuade a witness to lie are clearly covered by” the

federal witness tampering statute. United States v. Doss, 630 F.3d 1181, 1190 (9th

Cir. 2011).

      Daniel had no constitutional or statutory right to a jury determination on the

forfeiture money judgment. United States v. Phillips, 704 F.3d 754, 769–71 (9th

Cir. 2012).

      AFFIRMED.




                                         6